Citation Nr: 0501205	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-05 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for a higher level of care at the rate 
specified under Section 1114(r)(2) of the United States Code.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran had active service from October 1956 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision, issued 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO) in Jackson, Mississippi. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a), (b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

The veteran is currently receiving SMC based on the need for 
a higher level of care at the rate specified under 38 
U.S.C.A. § 1114(r)(1). He contends that additional SMC based 
on the need for a higher level of care at the rate specified 
under 38 U.S.C.A. § 1114(r)(2) (or "r-2" rate) is indicated 
due to his progressively worsening condition.

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352 (2004). SMC benefits, which are 
special statutory awards, are based upon service-connected 
disabilities as well as those disabilities for which 
compensation benefits are in effect pursuant to the 
provisions of 38 U.S.C.A. § 1151 and impairments involving 
paired organs and extremities under the provisions of 38 
U.S.C.A. § 1160.

SMC claims are often limited to determinations of whether the 
veteran meets the criteria for regular aid and attendance or 
housebound status. An award of SMC benefits, however, often 
reflects the loss of function arising from any of several 
different body parts and organs of special sense, with 
particular reference to upper and lower extremities, creative 
organs, buttocks, eyes, ears, and vocal apparatus.

Entitlement to SMC under the criteria set forth at 38 
U.S.C.A. § 1114(r)(2) (West 2002) and at 38 C.F.R. §§ 
3.350(h), 3.352(b) (2004) is contemplated where the 
requirements for SMC at the "r-1" rate have been met, and, 
where in addition to being in need of the regular aid and 
attendance (as contemplated by 38 U.S.C.A. § 1114(r)(1)), the 
veteran is in need of a higher level of care.

VA regulations provide examples of what services constitute 
"personal health-care services," and define the classes of 
persons who may provide such services.  The provisions of 38 
C.F.R. § 3.352(b) are as follows:

Need for a higher level of care shall be 
considered to be need for personal health-care 
services provided on a daily basis in the 
veteran's home by a person who is licensed to 
provide such services or who provides such 
services under the regular supervision of a 
licensed health-care professional.  Personal 
health-care services include (but are not 
limited to) such services as physical therapy, 
administration of injections, placement of 
indwelling catheters, and the changing of 
sterile dressings, or like functions which 
require professional health-care training or 
the regular supervision of a trained health-
care professional to perform.  A licensed 
health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, 
a registered nurse, a licensed practical nurse, 
or a physical therapist licensed to practice by 
a State or political subdivision thereof.  
38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a 
licensed health-care professional," as used in 
paragraph (b)(2) of this section, means that an 
unlicensed person performing personal health-
care services is following a regimen of 
personal health-care services prescribed by a 
health-care professional, and that the health-
care professional consults with the unlicensed 
person providing the health-care services at 
least once each month to monitor the prescribed 
regimen.  The consultation need not be in 
person; a telephone call will suffice.  
38 C.F.R. § 3.352(b)(3)

A person performing personal health-care 
services who is a relative or other member of 
the veteran's household is not exempted from 
the requirement that he or she be a licensed 
health-care professional or be providing such 
care under the regular supervision of a 
licensed health-care professional.  38 C.F.R. 
§ 3.352(b)(4)

The provisions of paragraph (b) of this section 
are to be strictly construed.  The higher level 
aid-and-attendance allowance is to be granted 
only when the veteran's need is clearly 
established and the amount of services required 
by the veteran on a daily basis is substantial.  
38 C.F.R. § 3.352(b)(5) 

A preliminary review of the claims file shows that the 
veteran in April 1996 underwent a VA examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  On that examination, the examiner noted that the 
veteran suffered from multiple sclerosis and was confined to 
a motorized wheelchair.  He had difficulty transferring from 
it independently. He was unable to stand, walk, or dress 
himself.  He wore a diaper because of bladder and bowel 
control problems.  He had tremors and incoordination of his 
hands but could feed himself with a spoon.  The veteran could 
not manage his bowel and bladder without assistance.  The 
examiner opined that the veteran was totally and permanently 
disabled from multiple sclerosis and required aid and 
attendance.

By rating action in April 1996 entitlement to special monthly 
compensation was granted.  In addition additional SMC based 
on the need for a higher level of care at the rate specified 
under Section 1114(r)(1) of the United States Code was 
awarded.

In May 2001, the RO received a letter from the veteran's VA 
treating physician.  The physician noted that he had treated 
the veteran for about 5 years; that the veteran had MS and 
was paraplegic; and that he also had loss of bladder control.  
The physician further reported that the veteran's wife:

Has provided him with continuing medical 
care without which he would require 
placement in a nursing home. 

(The veteran) requires assistance with 
transfers, bathing, dressing, emptying 
his catheter bag.  He retains fairly good 
cognitive function but his arm function 
is deteriorating and he will require 
increasing care.  It is only through the 
continuing care provided by his wife that 
he has been able to remain in his home 
environment.

By rating action in October 2001, entitlement to SMC based on 
the need for a higher level of care at the rate specified 
under Section 1114(r)(2) of the United States Code was 
denied.  In making that determination the RO noted that while 
the veteran's spouse was providing his daily care, there was 
no indication that she was a licensed health care 
professional, or was being supervised by a licensed health 
care provider on a regular basis.

Additional statements from the veteran's VA physician were 
received in April 2002 and May 2004.  These statements noted 
the veteran was totally and permanently disabled and required 
that "someone be there to care for him."  Unfortunately, 
the information provided by the physician is not sufficient 
to adjudicate this case.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC., for the following 
action.

1.  The RO should request the VA treating 
physician who provided statement's in 
this case in May 2001, April 2002, and 
May 2004 to clarify his statements by 
responding to the following questions:

?	Is the amount of services required 
by the veteran on a daily basis 
substantial?
?	Do any of the services provided by 
the veteran's wife require 
professional health-care training or 
the regular supervision of a trained 
health-care professional?
?	Does the veteran's wife, in 
performing personal health-care 
services for the veteran, follow a 
regimen of personal health-care 
services prescribed by a health-care 
professional, and does the health-
care professional consults with the 
veteran's wife at least once each 
month, in person or by phone, to 
monitor the prescribed regimen?

If this physician is not available, the 
RO should arrange for the veteran to 
undergo an examination to determine his 
current need for care.  All indicated 
studies should be performed.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) must be completed as well.  
It is imperative that the claims folder 
be provided to the examining physician 
for review prior to the examination.  The 
physician should describe the personal 
health-care services the veteran's wife 
provides for the veteran and provide 
opinions as to the above questions.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to SMC based on the 
need for a higher level of care at the 
rate specified under 38 U.S.C. § 
1114(r)(2).  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

